Citation Nr: 0915032	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-32 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2009, via his representative, the Veteran submitted 
additional medical evidence to the Board in support of his 
claim.  This additional evidence has not previously been 
considered by the RO.  

With respect to the effect of the submission of evidence to 
the Board not previously considered by the RO, the Board 
consults 38 C.F.R. § 20.1304 (c).  Any pertinent evidence 
submitted by the Veteran or his representative before the 
Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the Veteran or his representative waives, in writing, 
such right to AOJ review or the Board determines that the 
benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.

With the additional evidence, the Veteran submitted a 
"LIMITED Waiver of Regional Office Review."  Therein the 
Veteran requested that, "[i]f the Board will not grant the 
benefits sought on appeal then the case should be remanded to 
the AOJ for consideration of the additional evidence."  As 
this basically reiterates the provisions of 38 C.F.R. 
§ 20.1304 (c), it is not a waiver of AOJ consideration of the 
new evidence submitted in March 2009.  Thus, remand is 
necessary for consideration of this new evidence by the AOJ 
in the first instance.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim with 
consideration given to the additional 
evidence submitted to the Board in March 
2009.  If such action does not resolve the 
claim, a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




